FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                    MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                    P. O. Box 9540
                                                                                  79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                       July 8, 2015

Christopher Graham                             Janice Warder
Attorney at Law                                Cooke County District Attorney
3000 Custer Road 270-220                       100 S. Dixon St., Rm. 303
Plano, TX 75075                                Gainesville, TX 76240
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00115-CR
          Trial Court Case Number: 14-00310

Style: Isfrael Zatarain Gonzalez v. The State of Texas

Dear Counsel:

        By Order of the Court, the motion for an extension of time to file Appellant’s brief
is this day granted and the brief was filed on Tuesday, July 7, 2015.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK